Opinion by
Mr. Commissioner King.
This is an action at' law by plaintiff for the recovery of a balance of $1,350, alleged to be due him from defendant on a contract for labor. The bill of exceptions discloses the same questions to be involved here, as urged .in Sutherlin v. Bloomer (decided on this date), 50 Or. 398 (93 Pac. 135), except as to the third error therein assigned.
That casq having determined the points here involved adversely to defendant's contention, it follows that the judgment of the circuit court in this action must be affirmed. .
Affirmed.